Order filed, October 30, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00767-CR
                                 ____________

                        CURTIS ELL WHITE, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 183rd District Court
                             Harris County, Texas
                        Trial Court Cause No. 1372505


                                     ORDER

      The reporter’s record in this case was due October 14, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Janet Ragan, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM